Citation Nr: 1046281	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-41 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (claimed as gastrointestinal 
problems).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from July 1994 to July 1998, 
from October 2001 to May 2002, from September 2002 to July 2003 
and from October 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran was originally scheduled for a videoconference 
hearing to be conducted by a Veteran's Law Judge in Washington, 
DC, in November 2010.  Later that month, the Veteran submitted a 
statement requesting that his hearing be rescheduled any time 
after November 21, 2010 and before January 29, 2011.  In December 
2010, the undersigned found the Veteran had shown good cause for 
failing to appear for a scheduled hearing and directed that the 
Veteran be rescheduled for a hearing to be conducted by a 
Veteran's Law Judge.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with the 
docket number of his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

